Citation Nr: 1343212	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a right leg condition, to include as secondary to a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1999 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2011.  


FINDINGS OF FACT

1.  Lumbar intervertebral disc syndrome (IVDS) with degenerative arthritis is etiologically related to a service-connected left knee condition.

2.  Right sciatic nerve dysfunction is etiologically related to IVDS.


CONCLUSION OF LAW

The criteria for service connection for lumbar IVDS with degenerative arthritis, and service connection for right sciatic nerve dysfunction, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  

The Veteran is currently service-connected for degenerative changes of the left knee.  With respect to the Veteran's claimed low back disability, a November 2009 VA examination report diagnosed lumbar IVDS with degenerative arthritis.  The examiner further stated a review of the Veteran's medical records showed evidence of knee problems with instability, and cited to medical knowledge supporting the progression of knee issues to lower back conditions.  Therefore, there is a current low back condition that has been attributed to a service-connected disability by way of competent medical evidence, and service connection for lumbar IVDS with degenerative arthritis is warranted.

With respect to the claimed right leg disability, the VA examiner diagnosed right sciatic nerve dysfunction and cited to medical knowledge that this condition is the result of IVDS.  Therefore, service connection for right sciatic nerve dysfunction is also warranted, as it is been determined by competent medical evidence to be secondary to the now service-connected IVDS.


ORDER

Service connection for lumbar intervertebral disc syndrome with degenerative arthritis is granted.

Service connection for right sciatic nerve dysfunction is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


